UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): November 6, 2007 Internap Network Services Corporation (Exact name of registrant as specified in its charter) Delaware 000-27265 91-2145721 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 250 Williams Street, Atlanta, Georgia 30303 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (404) 302-9700 Not applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02.Results of Operations and Financial Condition. On November 6, 2007, Internap Network Services Corporation issued a press release announcing its financial results for the quarter ended September 30, 2007. A copy of this press release is furnished as Exhibit 99.1 hereto and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits The following exhibit is furnished with this Current Report on Form 8-K: Exhibit No. Description 99.1 Press Release dated November 6, 2007. 2 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. INTERNAP NETWORK SERVICES CORPORATION Date: November 6, 2007 By: /s/ David A. Buckel David A. Buckel, Chief Financial Officer 3 EXHIBIT INDEX 99.1 Press Release dated November 6, 2007. 4
